Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-20-00323-CV

                      CESAR ORNELAS LAW, PLLC, and Cesar Ornelas, II
                                     Appellants

                                                 v.

                                       Helen CASTRUITA,
                                             Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2019-CI-23441
                            Honorable Michael E. Mery, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: October 14, 2020

DISMISSED

           The parties have filed a joint motion to dismiss this appeal. We grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against the party

who incurred them.

                                                  PER CURIAM